Citation Nr: 1121606	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-28 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for hemorrhoids.

3.  Entitlement to an initial rating greater than 10 percent for a left elbow injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to May 1988 in the U.S. Navy, from October 2005 to March 2007 in the U.S. Army, and additional Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The Veteran withdrew the issue of entitlement to an initial rating greater than 10 percent for a left elbow injury at the beginning of the hearing.  The VLJ specifically noted the remaining issues as entitlement to service connection for tinnitus and entitlement to an initial compensable rating for hemorrhoids.  The Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of the Veteran's tinnitus and hemorrhoid symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's tinnitus to active service, the only element of the claim in question.  The representative and the VLJ also asked questions to draw out the evidence which showed that the Veteran's service-connected hemorrhoids had worsened, the only element of that claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran experienced in-service acoustic trauma.

2.  The competent evidence shows that the Veteran's current tinnitus is not related to active service or any incident of service, to include his acknowledged in-service acoustic trauma.

3.  The competent evidence shows that the Veteran's hemorrhoids are, at worst, mildly disabling; there is no competent evidence that they are large or thrombotic, irreducible, with excessive redundant tissue or with persistent bleeding, secondary anemia, or fissures.

4.  In testimony at his Board hearing on March 9, 2011, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his higher initial rating claim for a left elbow injury.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7336 (2010).

3.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an initial rating greater than 10 percent for a left elbow injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in January 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed tinnitus to active service and noted other types of evidence the Veteran could submit in support of his claim.  He also was informed to submit medical evidence showing that his service-connected hemorrhoids had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's higher initial rating claim for hemorrhoids is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in January 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support granting service connection for tinnitus.  The evidence also does not support assigning an initial compensable rating for hemorrhoids.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the January 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the January 2008 VCAA notice letter was issued prior to the May 2008 rating decision currently on appeal; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for hemorrhoids, and because the Veteran was fully informed of the evidence needed to substantiate his claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which address the contended causal relationship between tinnitus and active service and an examination that addresses the current nature and severity of his service-connected hemorrhoids.  These examinations are adequate for rating purposes because they evaluated all of the Veteran's symptoms in light of the service medical records and the rating criteria and because the opinions offered were supported by a clear rationale.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Tinnitus

The Veteran has contended that his current tinnitus is related to active service.  He testified before the Board in March 2011 that he was exposed to significant in-service acoustic trauma while performing flight line maintenance on U.S. Army National Guard (ANG) helicopters while serving in Iraq and Kuwait.  He also testified that he experienced "ringing in his ears" (or tinnitus) while on medical hold for an unrelated disability just prior to his separation from active service and had experienced tinnitus continuously since service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  The Veteran has contended in lay statements and Board hearing testimony that he was exposed to significant in-service acoustic trauma while performing flight line maintenance on U.S. Army National Guard (ANG) helicopters in Iraq and Kuwait during his second period of active service.  He does not contend, and his service treatment records do not show, that he experienced tinnitus during his first period of active service in the U.S. Navy between August 1981 and May 1988.  The Veteran's ANG service personnel records confirm that his in-service duties included performing maintenance on helicopters in Iraq and Kuwait.  The Veteran's ANG service treatment records also confirm that he served in Iraq and Kuwait in support of Operation Iraqi Freedom.  Given the foregoing, the Board concedes that the Veteran was exposed to significant in-service acoustic trauma during active service in the ANG.  The Veteran's ANG service treatment records do not show, however, that he complained of or was treated for tinnitus at any time during active service, including while assigned to in-service units where his duties included performing flight line maintenance on helicopters and he was exposed to significant in-service acoustic trauma.  These records show instead that no tinnitus was noted at his ANG enlistment physical examination in May 1994.

The Veteran denied experiencing any medical problems on an "Annual Medical Certificate" completed in October 2001, December 2002, July and December 2003, January and October 2005, and in November 2006.  He denied any relevant medical history on a "Report of Medical History" completed in May 1994, June 1998, May 2003.

No tinnitus was reported or indicated on an ANG periodic physical examination in May 2003 or on an ANG audiogram completed in October 2005.

On a "Post-Deployment Health Assessment" completed in October 2006 after he had returned from active service in Kuwait and Iraq, the Veteran specifically denied experiencing any "ringing of the ears" during this deployment.  He also reported that he had been exposed to "loud noises" often during this deployment.

In January 2007, it was noted that the Veteran was "clearing" medical hold and had no complaints at that time.  He was cleared to leave medical hold.

The Veteran reported that he experienced "ringing ears" in April 2007.  No other information relevant to this complaint was noted.

The Veteran reported on an "Annual Medical Certificate" completed in June 2008 that he had experienced tinnitus in March 2007 but had not been evaluated for this complaint.

The Veteran's post-service VA treatment records show that, on VA audiology examination in February 2008, the Veteran's complaints included slight bilateral hearing loss accompanied by periodic tinnitus.  He reported that his situations of greatest hearing difficulties were with TV, telephone, and in background noise.  He also reported performing non-combat duties as an avionics mechanic in the ANG in Iraq from April through July 2006.  He also was deployed to Kuwait from November 2005 to April 2006 and from July to November 2006.  He reported further that he had worked for the ANG since 1993 as a flight line mechanic.  While in the ANG, the Veteran reported that he had worked around helicopter engines and aviation ground power units with hearing protection worn "at least half of the time.  Combat-related situations prevented full time use of hearing protection."  He stated that his tinnitus was bilateral, not constant, and recurrent.  He first had noticed a high-pitched ringing in his ears while on medical hold for another unrelated disability after his deployment to Kuwait and Iraq in 2006.  His tinnitus was recurrent in quiet situations and at bedtime.  He rated the loudness of his tinnitus as 4-5/10 on a 10-point severity scale (with 10/10 being the worst tinnitus).  He also noted that he had worked on the flight line and his barracks had been located within 100 yards of an anti-missile (Phalanx gun) fire while he was deployed to Iraq.  The VA examiner concluded that he could not resolve the issue of whether the Veteran's tinnitus was related to active service without resort to mere speculation because the Veteran's current hearing was normal clinically in both ears, the etiology of his tinnitus was unknown, and tinnitus was a symptom which could be related to cochlear dysfunction in both ears and/or reported military noise exposure.  The Veteran's tinnitus also could be "a symptom of non-auditory factors such as medications and neurophysiological factors not yet identified."  The VA examiner also stated that scientific evidence indicated that tinnitus in patients with normal hearing often was "associated with varying degrees of cochlear dysfunction" or "as an early manifestation of noise-induced hearing loss in patients with a history of exposure to noise."

On VA outpatient treatment in March 2010, the Veteran complained that he continued to experience "ringing in his ears."  The assessment included tinnitus.

On VA audiology examination in December 2010, the Veteran complained of tinnitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported working around helicopters "for many years."  The Veteran reported that "he has had tinnitus since being on the flight line in Iraq in 2006."  The VA examiner noted, however, that the Veteran first complained of tinnitus in April 2007 and his hearing was normal on audiology examination in February 2008.  The Veteran reported being on medication for high cholesterol and on flucatisone for environmental allergies.  He denied that his tinnitus was constant and stated that it was recurrent (intermittent).  He also reported that he had trouble hearing voices sometimes due to his tinnitus.  Physical examination showed some ear wax in both ears which partially obscured the eardrum on the right, an intact left eardrum, no evidence of perforation or immobility, and no evidence of sinusitis.  The VA examiner opined that it was less likely than not that the Veteran's symptoms of intermittent tinnitus were due to his noise exposure.  This examiner stated that tinnitus also could result from ear wax (which the Veteran had) and from environmental allergies (for which the Veteran was on flucatisone).  He also stated that, although tinnitus might be an early manifestation of noise-induced hearing loss in patients with a history of exposure to noise, the Veteran did not have any current noise-induced hearing loss.  The diagnosis was intermittent tinnitus.

The Board acknowledges the Veteran's assertions and hearing testimony that his current tinnitus is related to active service.  The Board also concedes that the Veteran has reported consistently that he was exposed to significant in-service acoustic trauma, including while in Iraq and Kuwait, and this report is confirmed by his service personnel records showing his in-service duties included performing avionics maintenance on helicopters in Iraq and Kuwait.  The competent evidence (in this case, the Veteran's service treatment records and post-service VA treatment records, including the report of VA examination in December 2010) does not support the Veteran's assertions, however.  This evidence shows instead that, although the Veteran continues to complain that he experiences tinnitus, it is not related to active service.  The VA examiner specifically noted that, although the Veteran reported that he had experienced tinnitus since 2006, his service treatment records showed that he first had complained of tinnitus in 2007.  This examiner also opined that it was less likely than not that the Veteran's current intermittent tinnitus was related to active service because it could result from his ear wax or environmental allergies and, although it also might be a manifestation of noise-induced hearing loss, the Veteran did not have any hearing loss at this examination.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his tinnitus to active service.  Thus, the Board finds that service connection for tinnitus is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms, including tinnitus, that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of tinnitus began during an overseas deployment to Iraq in 2006.  He also has asserted that he continued to experience symptoms relating to tinnitus (ringing in the ears) after he returned from Iraq in October 2006 and while he was on medical hold for an unrelated disability in early 2007 several months prior to his separation from service.  In this case, after a review of all the lay and medical evidence, the Board concludes that the Veteran's more recent assertions regarding the onset, duration, and etiology of his current tinnitus, while competent, are not credible because they are inconsistent with what he had reported previously during service.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his tinnitus began during an overseas deployment to Iraq and Kuwait in 2006, in the more contemporaneous medical history he gave at a post-deployment health assessment completed in October 2006 after he had returned from this deployment, he specifically denied any history or complaints of symptoms of ringing in the ears (or tinnitus) during this deployment.  His in-service history of symptoms at the time of his return from his Iraq deployment in October 2006 is more contemporaneous to active service so it is of more probative value than the more recent assertions made years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Veteran also has contended in lay statements and hearing testimony that he experienced tinnitus while on medical hold for an unrelated disability in early 2007 several months prior to his service separation.  As noted above, on outpatient treatment in January 2007, it was noted that the Veteran was "clearing" medical hold and had no complaints at that time.  Following physical examination, he was cleared to leave medical hold.  Id.  Such histories reported by the Veteran for treatment purposes also are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  See Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his tinnitus began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to onset, duration, and etiology of his tinnitus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings when he returned from his overseas deployment to Iraq and Kuwait and his previous statements made for treatment purposes during service.  The Veteran's lay statements and hearing testimony also are entitled to lesser probative value than the medical evidence of record finding no nexus between tinnitus and active service because what the Veteran has reported since service separation is not consistent with what he reported during service.  For these reasons, the Board finds that the lay evidence, while competent, is not credible and does not support granting service connection for tinnitus.

Higher Initial Rating for Hemorrhoids

The Veteran also contends that he is entitled to an initial compensable rating for hemorrhoids.  He testified before the Board in March 2011 that his service-connected hemorrhoids had worsened and he currently experienced itching and discomfort during the day.  He also testified that he was required to wear special pads in order to avoid getting a rash in the area where he experienced hemorrhoids.  He testified further that he occasionally experienced bleeding although his most prominent symptom was soft stools.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected hemorrhoids currently are evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.118, DC 7336.  See 38 C.F.R. § 4.118, DC 7336 (2010).  DC 7336 provides that a zero percent (non-compensable) rating will be assigned where internal or external hemorrhoids are mild or moderate.  A 10 percent rating is assigned where internal or external hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned under DC 7336 for internal or external hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for hemorrhoids.  The competent evidence shows that, at worst, the Veteran's service-connected hemorrhoids are mildly disabling.  His service treatment records show that, in December 2006, he complained of blood in his rectum.  He reported experiencing hematochezia and anal pain but denied experiencing any melena, diarrhea, constipation, or rectal pain.  No history of hemorrhoids was noted.  Physical examination of the anus showed normal perianal skin, no anal ulcer, fissure, or fistula, no external hemorrhoids, and no residual hemorrhoidal skin tags.  The assessment was hemorrhoids, most likely internal.  

On VA examination in February 2008, the Veteran's complaints included hemorrhoids, rectal bleeding, and recurrent burning, itching, and discomfort "if he has a bowel movement during the day."  Physical examination showed intact rectal tone, a collapsed hemorrhoid externally visible, no ulcerations visible, and a firm prostate of normal size without nodularity.  A colonoscopy was normal.  The diagnoses included abnormal bowel movements and "the Veteran may have internal hemorrhoids."

On VA examination in December 2010, the Veteran's complaints included hemorrhoids and very soft stools "which give him burning pain in the area if he just uses toilet paper to wipe."  The Veteran reported that he "had to be very rigid about his bowel habits in order to make sure he can shower after a bowel motion, cleans the area, and then apply the foam."  He also reported a history of occasional rectal bleeding.  His current symptoms included anal itching, burning, diarrhea, and pain but no difficulty passing stool, tenesmus, or swelling.  There also was a history of hemorrhoids and infrequent bleeding from hemorrhoids.  There was no history of recurrent hemorrhoids from thrombosis, fecal incontinence, or perianal discharge.  Physical examination showed no hemorrhoids, anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.  There were several small skin tags which were "tiny and probably represent residua of hemorrhoids."  A colonoscopy done in February 2008 was reviewed and interpreted as normal.  

The Veteran testified in March 2011 that he no longer was able to pass a stool in the afternoons.  He was required to pass a stool in the morning and take a shower and clean out the rectal area or it became raw, itchy, and very uncomfortable during the day.  He also testified that, if he took care of himself in the morning, he was generally okay for the day.  He testified further that he did not experience bleeding very often with his hemorrhoids but his main symptoms were soft stools and feeling uncomfortable.  

The Board acknowledges the Veteran's assertions and hearing testimony that his service-connected hemorrhoids have worsened.  The Board also acknowledges that the Veteran has reported consistently that his service-connected hemorrhoids require him to maintain rigid bowel habits.  The competent evidence does not support the Veteran's assertions regarding worsening hemorrhoids, however.  It shows instead that, although the Veteran continues to complain of abnormal or soft bowel movements, his hemorrhoids are tiny and manifested by several small skin tags (as noted on VA examination in December 2010).  There is no indication that the Veteran's service-connected hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, as is required for an initial compensable 10 percent rating under DC 7336.  See 38 C.F.R. § 4.114, DC 7336 (2010).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his service-connected hemorrhoids have worsened.  Accordingly, the Board finds that the criteria for an initial compensable rating for hemorrhoids are not met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected hemorrhoids.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected hemorrhoids is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected hemorrhoids.  This is especially true because the zero percent rating currently assigned for the Veteran's hemorrhoids contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in December 2010 that he had lost less than 1 week of work in the previous 12 months due to doctors' appointments.  He did not indicate, and the medical evidence does not show, that his service-connected hemorrhoids interfered with his job in the ANG.  The evidence also does not show and the Veteran also does not contend that he has been hospitalized at any time during the pendency of this appeal for his service-connected hemorrhoids.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Withdrawal of Claim

As noted in the Introduction, in the currently appealed rating decision issued in May 2008, the RO granted, in pertinent part, the Veteran's claim for a left elbow injury, assigning a 10 percent rating.  The Veteran has perfected a timely appeal with respect to an initial rating greater than 10 percent for a left elbow injury.  In testimony at his March 9, 2011, Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal be withdrawn with respect to this claim.  

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's March 2011 Board hearing testimony requesting withdrawal of his appeal for an initial rating greater than 10 percent for a left elbow injury, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for hemorrhoids is denied.

Entitlement to an initial rating greater than 10 percent for a left elbow injury is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


